
	

113 HRES 246 IH: Expressing condolences to the families and loved ones of firefighters Matthew Renaud, Robert Bebee, Robert Garner, and Anne Sullivan and standing in solidarity with their families, members of the Houston Fire Department, and entire Houston community, as they mourn the loss of these 4 remarkable and selfless heroes who represented the best of the Houston community and exemplify the qualities of firefighters serving communities throughout the Nation.
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 246
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Ms. Jackson Lee (for
			 herself, Mr. Brady of Texas,
			 Mr. Al Green of Texas,
			 Mr. McCaul,
			 Mr. Gene Green of Texas,
			 Mr. Poe of Texas,
			 Mr. Culberson,
			 Mr. Olson,
			 Mr. Stockman,
			 Mr. Castro of Texas, and
			 Mr. King of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing condolences to the families and
		  loved ones of firefighters Matthew Renaud, Robert Bebee, Robert Garner, and
		  Anne Sullivan and standing in solidarity with their families, members of the
		  Houston Fire Department, and entire Houston community, as they mourn the loss
		  of these 4 remarkable and selfless heroes who represented the best of the
		  Houston community and exemplify the qualities of firefighters serving
		  communities throughout the Nation.
	
	
		Whereas the mission of the Houston Fire Department is to
			 serve with courage, commitment, and compassion, which were demonstrated through
			 the actions of firefighters Matthew Renaud, Robert Bebee, Robert Garner, and
			 Anne Sullivan on May 31, 2013;
		Whereas the Firemen’s Creed states, I have no
			 ambition in this world but one and that is to be a firefighter. … But, above
			 all, our proudest endeavor is to save lives of men the work of GOD
			 himself;
		Whereas in 2000, Kimberly Ann Smith became the first
			 female Houston firefighter who died in the line of duty along with firefighter
			 Lewis Mayo III;
		Whereas March 14, 2012, was the last time the City of
			 Houston lost a firefighter in the line of duty when Senior Captain Thomas
			 Dillion died;
		Whereas 74 years have passed since the last time more than
			 2 fighters lost their lives in the line of duty when Edgar Grant, Harry Oxford,
			 and John Little were killed when their engine was struck by a train;
		Whereas on May 31, 2013, the 5-alarm fire that engulfed a
			 Houston motel and restaurant is now the deadliest fire to firefighters in the
			 118-year history of the Houston City Fire Department;
		Whereas captain EMT Matthew Renaud of Station 51, engineer
			 operator EMT Robert Bebee of Station 51, firefighter EMT Robert Garner of
			 Station 68, and probationary firefighter Anne Sullivan of Station 68 died in
			 the line of duty while fighting that deadly fire when the structure
			 collapsed;
		Whereas Matthew Renaud of Station 51 began his career with
			 the Houston Fire Department in October of 2001 and, in addition to Fire Station
			 51, served out of Stations 39, 83, 73, 37, 60, and 35;
		Whereas engineer operator EMT Robert Bebee of Station 51
			 began his career with the Houston Fire Department in August of 2001 and in
			 addition to Fire Station 51, has served out of Stations 37, 40, 10, and
			 48;
		Whereas firefighter EMT Robert Garner of Station 68 began
			 his career with the Houston Fire Department in October of 2010 and has served
			 out of Fire Station 68 since joining the department;
		Whereas probationary firefighter Anne Sullivan of Station
			 68 graduated from the Houston Fire Department Academy in April 2013 and was
			 assigned to Fire Station 68, and is the second female firefighter to die in the
			 line of duty in the history of the Houston Fire Department;
		Whereas the bravery, devotion to duty, and love of
			 community of these fallen heroes has forever earned them a place in the hearts
			 and memories of the citizens of Houston, Texas, because they willingly risked
			 their lives to protect us, and are a testament to the spirit of public service
			 embodied by firefighters throughout the Nation;
		Whereas these fallen heroes will be missed by all, but
			 especially by those who knew them best, loved them most, and will remember them
			 simply as husbands, a daughter, fathers, a sister, brothers, sons, colleagues,
			 and friends;
		Whereas probationary firefighter Anne Sullivan of Station
			 68 was a gifted athlete who played soccer and was a cross country runner who
			 focused her life’s ambition upon graduating from high school to become a
			 firefighter and began her quest by joining the Wharton County Junior College
			 Fire Academy and after graduation was admitted as a cadet at the Houston Fire
			 Department Academy;
		Whereas Firefighter EMT Robert Garner of Station 68 was
			 proud to call himself a Houston Firefighter who sought out this honor after
			 leaving the United States Air Force where he honorably served his country and
			 completed two tours of duty in Iraq and started his fire department career at
			 the Val Jahnke Fire Academy;
		Whereas captain Matthew Renaud who serviced the Houston
			 Fire Department for 11½ years after joining in October of 2001 and was assigned
			 to Station 51 upon graduation from the Academy, and was awarded the Unit
			 Meritorious Medal for saving the life of a woman who had been trapped by an
			 apartment fire; and
		Whereas engineer operator EMT Robert Bebee of Station 51
			 graduated from Dobie High School in Southwest Houston in 1990 and began his
			 fire department career at the Val Jahnke Fire Academy on August 6, 2001, and
			 served the majority of his career at Station 51 with honor and distinction:
			 Now, therefore, be it
		
	
		That the House of Representatives expresses
			 its condolences to the families and loved ones of firefighters Matthew Renaud,
			 Robert Bebee, Robert Garner, and Anne Sullivan and stands in solidarity with
			 their families, members of the Houston Fire Department, and entire Houston
			 community, as they mourn the loss of these 4 remarkable and selfless heroes who
			 represented the best of the Houston community and exemplify the qualities of
			 firefighters serving communities throughout the Nation.
		
